Citation Nr: 1706690	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for stress headaches.

2.  Entitlement to an initial compensable evaluation for right plantar fasciitis prior to December 4, 2012, and in excess of ten percent thereafter.

3.  Entitlement to an initial compensable rating for an upper right extremity scar prior to March 10, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1995 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Board observes that this appeal originates, in part, from an October 2009 AOJ rating decision which granted service connection for plantar fasciitis of the right foot and assigned an initial 10 percent disability rating under Diagnostic Code (DC) 5099-5020 (right foot disability analogous to synovitis).  The Veteran appealed this initial rating assigned.  The AOJ also denied a service connection claim for left foot disability, which the Veteran did not appeal.  In a rating decision dated December 2016, the AOJ awarded service connection for bilateral pes planus and assigned an initial 50 percent rating under DC 5276 effective August 16, 2016.  The coding sheet now reflects another 10 percent rating under DC 5276 for right plantar fasciitis effective December 4, 2012.  The Board reserves the right to rephrase the issue listed on the title page after appropriate development, addressed in the REMAND, has been conducted.

In January 2017, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Veteran's October 2011 substantive appeal included the issue of entitlement to service connection for an anxiety disorder.  In a December 2015 rating decision, the RO granted service connection for major depressive disorder with anxiety disorder.  As this decision represents a complete grant of the benefit sought on appeal, this issue is no longer before the Board. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In this case, the Board has reviewed the record, and the issue of TDIU has neither been raised by the Veteran nor reasonably raised by the record.  Further, the record reflects that the Veteran is currently employed.  See October 2016 VA Treatment Records.

The issues of entitlement to service connection for stress headaches and entitlement to an initial compensable evaluation for right plantar fasciitis prior to December 4, 2012, and in excess of ten percent thereafter, are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his upper right extremity scar has been tender and painful during the entire appeal period.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for right upper extremity scar prior to March 10, 2011, have been met, but the criteria for a rating greater than 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.14, 4.118, Diagnostic Code 7804 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  A note in the claims file indicates that the Veteran received a pre-adjudicatory letter during a visit to VA that fully satisfied the duty to notify as VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim, and by providing VA examinations in May 2009, June 2015, and September 2016.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal regarding the scar disability is now ready to be considered on the merits

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

For scars, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this instance, the Veteran filed a claim for service connection for a scar of the right upper extremity in November 2008.  Therefore, the Board finds that the amended criteria apply.

Under DC 7804, five or more scars that are unstable or painful warrant a 30 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  Note 1 to DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  According to Note 2, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.

Analysis

The Veteran seeks entitlement to an initial compensable rating for an upper right extremity scar prior to March 10, 2011, and in excess of 10 percent thereafter.  In an October 2009 rating decision, the AOJ granted entitlement to service connection for the scar with a noncompensable rating.  In a September 2011 rating decision, the RO increased the rating to 10 percent, effective March 10, 2011.  

The Board notes that the Veteran's October 2011 substantive appeal indicated that he did not agree with the effective date for the rating of the scar.  The Board frames that statement as disagreement with the initial noncompensable rating prior to March 10, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

During a May 2009 VA examination, as a result of a surgery, the Veteran had a scar present at the medial aspect of the right upper arm measuring 0.5 centimeters by two centimeters.  According to the examiner, the scar was not tender, and there was no adherence to underlying tissue, no resulting limitation in motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown.

July 2009 VA treatment records reflect that the scar on the Veteran's upper right extremity was tender.  January 2011 VA treatment records reflect that the Veteran sought treatment because the scar was causing pain, and April 2011 VA treatment records reflect that he was receiving treatment for scar pain.  See also May 2011 and April 2012 VA Treatment Records. 

During a June 2015 VA examination, the Veteran reported that the scar sometimes got red and swollen.  The examiner indicated that the scar was painful, but not unstable, and noted a superficial, non-linear scar on the upper right extremity that measuring 10.5 centimeters by one centimeter at its widest point.

December 2015 VA treatment records reflect that the Veteran reported that the scar pain was burning and stabbing.  April 2016 VA treatment records reflect that the Veteran sought treatment for several months of burning and pain over the scar site.  

Finally, during a September 2016 VA examination for shoulder and arm disabilities, the examiner noted an upper right arm scar measuring ten centimeters by one centimeter, but indicated it was not painful or unstable.

Prior to March 10, 2011, the record contains conflicting evidence as to whether the right upper extremity scar was painful.  While the May 2009 VA examiner did not indicate that the scar was painful, January 2011 VA treatment records reflect that the Veteran sought treatment because the scar was causing pain.  Further, VA treatment records reflect that the Veteran was treated for scar pain throughout 2011 and 2012.  See, e.g., May 2011 and April 2012 VA Treatment Records.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the right upper extremity scar was painful prior to March 10, 2011, and warrants a ten percent rating under DC 7804.  There is no evidence of record that the scar was unstable, or that there were additional scars during this time period.  Therefore, a rating in excess of 10 percent is not warranted.

Evidence of record since March 10, 2011, also indicates one right upper extremity scar that was painful.  However, during the relevant time period, there is no evidence of record that the scar was unstable, or that there were additional scars during this time period.  Therefore, a rating in excess of 10 percent is not warranted under DC 7804 for the period since March 10, 2011.

The Board has considered additional diagnostic codes.  The Veteran's scars do not affect the head, face, or neck.  Thus, the criteria of DC 7800 are not applicable. There is also no reasonable argument that the Veteran's scars involve an area of at least 6 square inches.  As such, the criteria of DCs 7801 or 7802 do not apply.  Furthermore, the May 2009 VA examiner found that the scar did not result in limitation in motion or loss of function, and there is no lay evidence of the scar disability itself causing limitation in motion or loss of function of an affected part.  As such, a compensable rating under DC 7805 is not warranted.

In so holding, the Board has found the Veteran's description of a painful scar to be credible and supportive of a 10 percent rating since the inception of the appeal.  As to any additional aspects involving appearance, instability or loss of function, the Board places the greatest probative weight on the findings of the VA examiners who have greater expertise and training to evaluate the nature and severity of a scar disability.  There is no further doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board has also considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran has any further symptoms of his right upper extremity scar or associated impairment of function beyond that already compensated.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As for the consideration of the collective impact of service-connected disabilities in respect to an extraschedular evaluation, this aspect of the analysis is deferred pending additional development of the service-connected right foot.


ORDER

Prior to March 10, 2011, entitlement to an evaluation of ten percent for a right upper extremity scar is granted subject to the law and regulations governing the award of monetary benefits, but a rating greater than 10 percent is denied.


REMAND

The Veteran seeks entitlement to service connection for headaches.  During a May 2009 VA examination, he was diagnosed with stress headaches.  The file does not, however, contain a medical opinion regarding the etiology of his stress headaches.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

In this case, the Veteran has received VA treatment for headaches during the pendency of this appeal.  See, e.g., June 2009 and May 2012 VA Treatment Records.  Additionally, service treatment records reflect treatment for headaches during service.  See, e.g., March 2003, August 2004, and April 2005 Service Treatment Records.  The Veteran has also stated that he has had headaches two or three times a week since 2003.  See May 2009 VA Examination.  In light of the evidence of record, a VA medical opinion is necessary to determine if the Veteran's stress headaches are etiologically related to or aggravated by his service.

Further, the Veteran seeks entitlement to an initial compensable evaluation for right plantar fasciitis prior to December 4, 2012, and in excess of ten percent thereafter.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Further, CAVC in Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016 ), determined that both 38 C.F.R. § 4.59 and its holding in Correia apply whether or not the disability is being evaluated under a diagnostic code is predicated on range of motion measurements.  Therefore, this issue is remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since December 2016.

2.  After any additional -documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that the Veteran's current diagnosis of stress headaches had its onset during active duty, or is otherwise etiologically related to his active duty service OR whether the Veteran's stress headaches were caused OR aggravated beyond the normal progress of the disorder by service-connected disability, including major depressive disorder?  In providing this opinion, the examiner should address the following:

* service treatment records reflecting treatment for headaches.  See, e.g., March 2003, August 2004, and April 2005 Service Treatment Records.
* the Veteran's statement that his headaches began in 2003.  See May 2009 VA Examination;
* and the Veteran's diagnosis of major depressive disorder.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his right plantar fasciitis.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 

The examiner must address identify all manifestations of the Veteran's service-connected disability, to include specifically addressing whether the following are deemed part and parcel of the service-connected plantar fasciitis and/or pes planus:

* Right heel spurs (see, e.g., February 2010 VA Treatment Records);
* Hammer toes(see, e.g.,  September 2016 Disabilities Benefit Questionnaire); and
* Any right ankle disability (see, e.g., October 2012 VA Treatment Records).
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both feet in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the left knee disorder.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  In so doing, the AOJ must reconcile the duplicative ratings assigned for right foot plantar fasciitis under DC 5276, and bilateral pes planus under DC 5276.  If any claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


